
	
		I
		111th CONGRESS
		2d Session
		H. R. 6382
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  create a designation for property owners who take actions to reduce nutrient
		  and sediment runoff into the Chesapeake Bay watershed, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save the Chesapeake Bay Homeowner Act
			 of 2010.
		2.DesignationSection 117(g) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1267(g)) is amended by adding at the end the
			 following:
			
				(3)Designation
				program
					(A)In
				generalNot later than 1 year
				after the date of enactment of the Save the
				Chesapeake Bay Homeowner Act of 2010, the Administrator shall
				develop and implement the Save the Chesapeake Bay Home
				designation program.
					(B)Designation
				requirementThe program under subparagraph (A) shall designate a
				property owner in the Chesapeake Bay watershed as a participant in such program
				if the property owner performs a specified number of items from a list of
				actions developed by the Administrator to reduce nutrient and sediment runoff
				into the Chesapeake Bay.
					(C)Total maximum
				daily load creditThe Administrator shall determine an
				appropriate amount of credit for compliance with total maximum daily load
				requirements to award to a State or their designee based on the number of
				property owners in the jurisdiction who have received a designation under the
				program.
					.
		
